Citation Nr: 0833898	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for claimed low back 
disorder with sciatica.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1983 to May 
1987 and from April 7, 2005 to May 27, 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is currently shown to have been diagnosed 
with facet arthritis L5-S1 and facet hypertrophy.  

3.  The veteran's low back disorder noted after his 
mobilization into active military service in April 2005 is 
shown to likely have existed prior to service.  

4.  Clear and unmistakable evidence has not been presented to 
show that the preexisting low back disorder manifested by 
facet arthritis at L5-S1 was not aggravated by his active 
service in April and May 2005.  



CONCLUSION OF LAW

As the presumption of soundness is not rebutted, the 
veteran's low back disability manifested by facet arthritis 
at L5-S1 was incurred in active service. 38 U.S.C.A. §§ 1101, 
1110, 1111, 1131, 1132, 1153 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In August 2005, prior to the February 2006 rating decision on 
appeal, the RO sent the veteran a letter advising him that to 
establish service connection the evidence must show an injury 
in service or a disease that began in or was made worse 
during military service, or an event causing an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support him claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The August 2005 letter cited above also advised the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include military records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies.  The letter advised the 
veteran that that VA would make reasonable efforts to obtain 
relevant records from non-Federal agencies and entities if 
authorized by the veteran to do so.  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in March 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, and connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in March 2006.  

Further, the Board's action herein denies service connection 
for the claimed disorder, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having additional records that should be obtained 
before the appeal is adjudicated by the Board.  

Further, the veteran was afforded a VA examination in 
December 2006.  The examiner issued two addendum opinions in 
March 2007 that specifically addressed the issue on appeal 
(i.e., a relationship between service and the claimed 
disability).  The Board has found this examination to be 
adequate as a basis to support the Board's adjudication.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claim herein decided.  


II.  Analysis

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  370 F.3d at 
1097.

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Here, STR of record includes a January 2005 examination 
report for the veteran's mobilization for Operation Iraqi 
Freedom in April 2005.  The report does not note a back 
injury.  Rather, the report notes "normal" for "[s]pine, 
other musculoskeletal," and provides a "1" for all PULHES 
items.  

(The "PULHES" profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to 4 (medical condition or physical defect 
that is below the level of medical fitness required for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina," the "U" indicates "upper 
extremities," the "L" is indicative of "lower extremities," 
the "H" reflects the condition of the "hearing and ears," the 
"E" is indicative of the "eyes," and the "S" stands for 
"psychiatric condition." Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); see generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991), for an explanation of the military 
medical profile system.  

Further, in January 2005, the veteran completed a Report of 
Medical History and marked "NO" for "[r]ecurrent back pain 
or any back problem."  Also, on a January 2005 Functional 
Capacity Certificate, the veteran noted no limitations on his 
ability to perform any sort of physical activity.  

The first notation of a back problem appeared in late April 
2005, which was after the veteran's mobilization for service.  
A second physical profile, dated on April 28, 2005, provides 
that the veteran had lumbrosacral pain disorder and possible 
disc disease, which the physician found would prevent him 
from running, marching, doing physical training, sit-ups or 
pushups.  The physician noted a "3" for the "L" item of 
the PULHES profile.  

Nonetheless, the Board finds that the presumption of 
soundness is clearly and unmistakably rebutted by a VA 
examination in December 2006.  The examiner stated that he 
reviewed the veteran's STR and clearly noted the veteran's 
two periods of active duty, including the mobilization in 
April 2005.  

The examiner reviewed X-ray studies and a CT scan of the 
lumbar spine and described the veteran's self-reported 
history of low back pain, including onset in 1986, when the 
veteran was involved in a vehicle accident.  The VA examiner 
diagnosed facet arthritis at L5-S1.  

In a March 2007 addendum opinion, the examiner opined that 
there is no evidence of trauma during the veteran's service 
and that the veteran's low back disorder was the type that 
developed over many years.  

Based on the VA examiner's addendum opinion, the Board finds 
that the medical evidence of record establishes that the 
veteran displayed findings of an acquired low back disorder 
after mobilization in April 2005 that likely existed prior to 
his entering service earlier in that month.  

Having found that the low back disorder preexisted this 
period of service, the Board must also determine whether 
there is clear and unmistakable evidence to show that the 
condition was not aggravated by service in order to rebut the 
presumption of soundness.  

In this case, the veteran's STR does include competent 
evidence of aggravation in a computer print-out titled 
"Post-Deployment Health Assessment" (Assessment).  This 
document contains a notation in the comments box of the 
"Health Assessment" section stating "LBP that was 
exerabated [sic] during training."  

The other evidence addressing aggravation of the veteran's 
low back disorder is the VA examination when the examiner 
reviewed the veteran's STR, X-ray studies and CT scan 
results, plus the veteran's self-reported history.  

In a March 2007 addendum opinion, the examiner opined that 
the veteran's low back disorder was not "significantly 
affected or worsened beyond its natural progression by active 
duty in the military."  

In a second addendum opinion, also in March 2007, the VA 
examiner explained that he based this conclusion on the 
veteran's long history of low back pain localized at L5-S1; 
the absence of a history of trauma while in service; and on 
the fact that the veteran's low back disorder, facet 
hypertrophy, developed over many years.  

In weighing all of the evidence on file, the Board finds that 
the evidentiary record is not clear and unmistakable for the 
purpose of showing that the pre-existing low back disorder 
was not aggravated by the veteran's active service.  
Accordingly, as the burden of proof has not been met by VA, 
the presumption of soundness is not rebutted.  

The veteran in this regard has reported that his low back 
condition was aggravated while mobilized in 2005 due to 
physical and convoy training.  The veteran is certainly 
competent to report his history of low back pain.  

Most importantly, the veteran's lay assertions can be 
probative for the purpose of supporting his claim in 
describing the conditions of his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In conclusion, as the veteran must be presumed to have been 
sound at the time of his entry into service, the Board must 
find that the service-connected low back disability 
manifested by facet arthritis at L5-S1 must be found to have 
had its clinical onset during service.  





ORDER

Service connection for facet arthritis at L5-S1 is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


